Citation Nr: 0938192	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1954, 
including service in Korea from April 1952 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina that, in part, denied 
service connection for tinnitus and for a nervous condition.  

In September 2005, the Board remanded the claims to the RO 
for additional development.  

In a May 2009 rating decision, the RO granted service 
connection for tinnitus.  Thus, that issue is no longer 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2005 remand, the Board, in part, ordered the 
RO to obtain the Veteran's service personnel records and 
attempt to corroborate his claimed stressors through all 
sources, to include the United States Armed Services Center 
for Unit Records Research (now United States Army and Joint 
Services Records Research Center (JSRRC)).  

After obtaining the Veteran's service personnel records, the 
RO submitted requests to the Library of the Marine Corps, 
National Archives and Records Administration, JSRRC, and the 
United States Marine Corps Historical Reference Branch.  Each 
organization replied that it does not have records pertaining 
to the Veteran's unit.  In this regard, in making the 
requests, the RO advised that the Veteran had served in the 
3rd Marine Division, 3rd Support Battalion, C Company.  
However, the Board observes that his service personnel and 
treatment records both reflect that, while in Korea, he 
served in the 1st Marine Division, 1st Shore Party Battalion, 
C Company.  As such, the RO should make another attempt to 
corroborate the Veteran's stressors using his correct unit of 
assignment while in Korea.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Marine Corps 
History Division and request any 
information that might corroborate the 
Veteran's alleged stressors, which he 
states occurred in service during the 
Korean Conflict.  The RO should advise the 
agency that the Veteran served in the 1st 
Marine Division, 1st Shore Party 
Battalion, C Company while stationed in 
Korea from April 1952 to April 1953.  If 
the RO is unable to corroborate a 
stressor, the RO must inform the Veteran 
of the results of the request for 
information about the stressors.

2.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
psychiatric disability, to include PTSD.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


